United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Colorado Springs, CO, Employer
)
___________________________________________ )
C.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2075
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated July 17, 2007, which denied appellant’s claim for
an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a left wrist and hand condition while in the performance of duty.
FACTUAL HISTORY
On April 17, 2007 appellant, then a 61-year-old rural carrier, filed an occupational
disease claim alleging that he developed left wrist and hand pain while in the performance of
duty. He became aware of his condition in August 2005. Appellant did not stop work.
In support of his claim appellant submitted a statement and indicated that he experienced
left wrist and hand pain when grasping bundles and trays of mail. In statements dated April 4

and 16, 2007, appellant noted that, on March 18, 2007, he grasped a strap on his shirt sleeve and
experienced sharp pain in his left hand. He noted that the hand pain was similar to the pain he
experienced at work while grasping and delivering mail. Appellant came under the treatment of
Dr. John Ogrodnick, a Board-certified family practitioner, who treated him from March 23 to
April 11, 2007 for left hand pain. In reports dated March 23 to April 11, 2007, Dr. Ogrodnick
diagnosed left hand sprain and strain and noted with a check mark that appellant’s condition was
work related. He opined that appellant reached maximum medical improvement on April 11,
2007 and did not sustain permanent impairment. Dr. Ogrodnick discharged appellant from his
care. In duty status reports dated March 23 and 30, 2007, he diagnosed left hand sprain and
advised that appellant could return to work with restrictions of no use of the left hand. In a duty
status report dated April 11, 2007, Dr. Ogrodnick returned appellant to work without restrictions.
In a letter dated April 19, 2007, the Office advised appellant of the type of factual and
medical evidence needed to establish his claim, particularly requesting that he submit a
physician’s reasoned opinion addressing the relationship of his claimed condition and specific
employment factors.
Appellant submitted a report from Dr. Ogrodnick dated April 11, 2007, who noted that
appellant’s left hand was fully functioning and markedly improved since his last visit.
Dr. Ogrodnick noted that appellant was tolerating his full work duties. He noted fullness in the
palmar aspect of the left third metacarpal region which was nontender and advised that appellant
demonstrated excellent finger flexion and extension. Dr. Ogrodnick diagnosed left hand strain
resolved and noted that appellant had reached maximum medical improvement and could return
to work without limitations.
In a decision dated July 17, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that his condition was caused by the
employment duties as required by the Federal Employees’ Compensation Act.1
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that the injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

2

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as a rural carrier included repeatedly grasping
bundles of mail and casing mail while performing his duties as a rural carrier. It is also not
disputed that he has been diagnosed with left hand strain. However, appellant has not submitted
sufficient medical evidence to support the left hand strain is causally related to specific
employment factors or conditions. On April 19, 2007 the Office advised appellant of the type of
medical evidence needed to establish his claim. Appellant did not submit a rationalized medical
report from an attending physician addressing how specific employment factors may have caused
or aggravated his claimed condition.
Appellant submitted treatment notes from Dr. Ogrodnick dated March 23 to April 11,
2007, who treated him for left hand pain. Dr. Ogrodnick diagnosed left hand sprain and strain
and noted with a check mark that appellant’s condition was work related. The Board has held
that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form report question on whether the claimant’s condition was related to the history
given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.4
In another report dated April 11, 2007, Dr. Ogrodnick noted that appellant’s left hand
was fully functioning and markedly improved since his last visit. He noted an essentially normal
physical examination and diagnosed left hand strain resolved. Dr. Ogrodnick opined that
appellant had reached maximum medical improvement and could return to work without

3

Solomon Polen, 51 ECAB 341 (2000).

4

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

limitations. His report is insufficient to establish the claim as he did not provide a history of
injury or specifically address whether appellant’s employment activities had caused or
aggravated a diagnosed medical condition.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.6 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

